Clarke, J.:
I dissent. It seems clear that by the stipulation the disbursements referred to, namely, the referee’s and stenographer’s fees, were to be taxed. Of course, .if they were to be taxed, they were to be taxed in favor of the prevailing party. The fact that costs were not allowed to the prevailing party does not affect the question, because the stipulation was that said fees were to “be taxed as a disbursement,” and not “as the costs of the case.” * The stipulation should be lived up to. I vote to affirm the order appealed from.
Order reversed, with ten dollars costs and disbursements, and motion granted.

 See Nichols v. Moloughney (85 App. Div. 1).— [Rep.